This case was dismissed at a former day of this term on account of a defective recognizance. Appellant has filed a recognizance as provided by law, and we will dispose of the case on its merits.
This case was tried by the court without a jury, and appellant was adjudged guilty of unlawfully carrying a pistol, and her punishment assessed at a fine of $100.
There are but two grounds assigned in the motion, the insufficiency of the evidence, and alleging newly discovered evidence. No affidavits are attached to the motion asserting newly discovered evidence, and no reason given why the affidavits of the witnesses were not attached; no evidence was introduced when the motion was heard, and we can not, therefore, consider that ground on appeal.
As to the sufficiency of the evidence, if the evidence offered on behalf of the State is true, it supports the verdict. The defendant gave a reasonable account of her possession of the pistol consistent with her innocence, but the State's witness contradicted her testimony. In this condition of the record we are not authorized to disturb the verdict.
Affirmed.
The judgment is affirmed. *Page 430